DETAILED ACTION

Status of Claims
Claims 1-2, 4-10 is/are pending.
Claim 1 is/are rejected.
Claims 2, 4-10 is/are withdrawn from consideration.
Claims 3, 11 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restriction
Applicant’s election without traverse of Group I (claims 1, 3) in the reply filed on 08/245/2014 is acknowledged.

Claims 2, 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product and to non-elected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2014

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 09/21/2020 have been withdrawn in view of the Claim Amendments filed 12/02/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claim 1 of U.S. Patent No. 10,669,432 (TAKEDA ET AL),
 	in view of JP 2002-047576 (TAKAHASHI-JP ‘576),
	and in view of TAKASHIMA ET AL (US 2003/0034092) or WATANABE ET AL (US 2008/0190520),
	and in view of HUANG ET AL (US 2007/0231463),
	and in view of: 

 or 
 		• BLUM ET AL (US 2009/0226742) and JP 58-198573 (YAMAGUCHI-JP ‘573).
 	U.S. Patent No. 10,669,432 claims an electrical steel sheet with an insulating coating film, wherein the composition forming the insulating coating film comprises: (a) 100 parts by mass of a mixture of 100 parts metal phosphate and 1-50 parts of at least one organic resin (e.g., acrylic-based, epoxy-based, polyester-based) having an average particle size of 0.05-0.5 microns; and (b) 1-6 parts by mass of a fluoroolefin-based copolymer with an average particle size of 0.05-0.5 microns, wherein the fluoroolefin-based copolymer is derived from a fluorinated monomer (e.g., tetrafluoroethylene, etc.) and a non-fluorinated monomer.  However, the U.S. Patent does not explicitly claim coating compositions containing phosphonic acid or the recited other component(s).
	TAKAHASHI-JP ‘576 discloses that it is well known in the art to incorporate a phosphonic chelating agent (e.g. phosphonic acid, etc.) to metal phosphate-based coating mixtures used to produce phosphate-based insulating films on electromagnetic steel sheets in order to improve the film-forming properties of the metal phosphate-based coating mixture and thereby produce insulating coatings with low baking temperatures (which prevents thermal degradation of organic resin components present in the coating), excellent water resistance, adhesion, and/or insulation property. (paragraph 0002, 0006-0009, 0013-0021, 0024-0028, 0030-0032, 0035, etc.) 
	TAKASHIMA ET AL ‘092 and WATANABE ET AL ‘520 provide evidence that it is well known in the art that the term “base iron” refers to the underlying steel substrate portion of 
 	HUANG ET AL ‘463 discloses that it is well known in the art to incorporate performance-enhancing additives (e.g., fillers, tougheners, colorants, fire retardants, anti-rust agents, anti-settling agents, thixotropic agents, etc.) in coatings for electrical steel. (paragraph 0023, etc.) 
 	PUTNAM ET AL ‘678 discloses that it is well known in the art to utilize tungstate compounds as corrosion-inhibiting additives in coating compositions (e.g., in combination with an organic binder, etc.) for metal substrates in order to provide improved corrosion resistance while avoiding the use of carcinogenic hexavalent chromium compounds. (line 6-10, 49-57, col. 1; line 1-9, col. 2; line 27-60, col. 3; line 23-33, col. 4; etc.)
 	BLUM ET AL ‘742 discloses that it is well known in the art to incorporate inorganic fillers (e.g., tungstates, titanates, etc.) in protective coatings for metal (e.g., steel, etc.) substrates in order to obtain one or more known performance-enhancing benefits (e.g., increase the viscosity and/or modify the rheology of the coating composition; improve the hardness of the coating; improve dielectric and/or electrical resistance of the coatings; modify thermal conductivity; provide corrosion resistance; provide impact resistance; control thermal expansion, etc.) (paragraph 0113-0114, 0116-0117, etc.)
	YAMAGUCHI-JP ‘573 discloses that it is well known in the art to incorporate potassium titanate fibers (optionally treated with titanate-based coupling agents) into fluororesin-containing coatings in order to improve wear resistance. (page 1 of machine translation, etc.)
	Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate effective amounts of phosphonic acid into the 
	Further regarding claim 1, one of ordinary skill in the art would have utilize tetrafluoroethylene-based copolymers containing minor amounts of known fluorinated (e.g., perfluoroalkylvinyl ether, etc.) or non-fluorinated comonomers (e.g., ethylene) in the coating mixtures claimed in U.S. Patent No. 10,669,432 in order to provide improved and/or optimized performance properties (e.g., processibility, chemical resistance, abrasion properties, hardness, mechanical properties, weatherability, etc.) for specific applications and usage conditions (e.g., high temperatures, low temperatures, outdoor environments, etc.).
 	Further regarding claim 1, one of ordinary skill in the art would have incorporated effective amounts of performance-enhancing additives with well-recognized functions known to be useful in electrical steel coatings as suggested by HUANG ET AL ‘463 (e.g., known tungstate-based corrosion-inhibiting compounds as suggested by PUTNAM ET AL ‘678; known tungstate or titanate fillers which can be used as thickening agents for the coating composition, to improve coating hardness and abrasion resistance, to provide corrosion resistance, etc. as suggested by BLUM ET AL ‘742 and YAMAGUCHI-JP ‘573) in the coating mixtures claimed in U.S. Patent No. 10,669,432 in order to obtain reasonably predictable benefits (e.g., with respect to improved rheological properties in the coating composition used to form the insulating film, improved hardness and/or abrasion resistance, improved corrosion resistance, etc.).

Claim Rejections - 35 USC § 103 (pre-AIA )
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The rejections under pre-AIA  35 U.S.C. 103(a) based on WO 2010/061722 in the previous Office Action mailed 04/28/2020 have been withdrawn in view of the Claim Amendments filed 06/29/2020 and upon further reconsideration.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over: 	WO 2010/061722 (TAKEDA-WO ‘722), relying on TAKEDA ET AL (US 2011/0212335) as English translation,
 	in view of JP 2002-047576 (TAKAHASHI-JP ‘576),
	and in view of HRUSCHKA ET AL (US 2002/0192511),
	and in view of NAKAMURA ET AL (US 2011/0170814),
	and in view of NUKADA ET AL (US 2006/0014092),
	and in view of TAKASHIMA ET AL (US 2003/0034092) or WATANABE ET AL (US 2008/0190520),
 	and in view of HUANG ET AL (US 2007/0231463),
	and in view of: 
 		• PUTNAM ET AL (US 6,537,678),
 or 

 	TAKEDA-WO ‘722 discloses an electrical steel sheet with an insulating film, wherein the insulating film comprises: 100 parts by mass of a metal phosphate; 1-50 parts of at least one organic resin (e.g., acrylic-based, epoxy-based, polyester-based) having an average particle size of 0.2-0.6 microns.  (TAKEDA ET AL ‘335, entire document, e.g., paragraph 0014, 0018-0020, 0026, 0028, 0036, etc.) (see corresponding portions of TAKEDA ET AL ‘335).  However, the reference does not specifically disclose the use of phosphonic acid, fluorine resin, or other recited component(s).
	TAKAHASHI-JP ‘576 discloses that it is well known in the art to incorporate a phosphonic chelating agent (e.g. phosphonic acid, etc.) to metal phosphate-based coating mixtures used to produce phosphate-based insulating films on electromagnetic steel sheets in order to improve the film-forming properties of the metal phosphate-based coating mixture and thereby produce insulating coatings with low baking temperatures (which prevents thermal degradation of organic resin components present in the coating), excellent water resistance, adhesion, and/or insulation property. (paragraph 0002, 0006-0009, 0013-0021, 0024-0028, 0030-0032, 0035, etc.) 
	HRUSCHKA ET AL discloses that it is well known in the art to utilize polymer powders (e.g., polytetrafluoroethylene, etc.) in phosphate-based functional coatings for metal substrates in order to reduce the coefficient of friction.  (paragraph 0015, 0018, 0029, 0036, etc.)
	NAKAMURA ET AL discloses that it is well known in the art to utilize fluorinated copolymers (e.g., tetrafluoroethylene-perfluoroalkoxy vinyl ether copolymer (PFA); chlorotrifluoroethylene-ethylene copolymer (ECTFE); tetrafluoroethylene-ethylene copolymer (EFTE); etc.) as solid lubricant particles. (paragraph 0073, etc.)

	TAKASHIMA ET AL ‘092 and WATANABE ET AL ‘520 provide evidence that it is well known in the art that the term “base iron” refers to the underlying steel substrate portion of phosphate-coated electrical steel sheets. (TAKASHIMA ET AL ‘092, paragraph 0007, etc.) (WATANABE ET AL ‘520, paragraph 0057, etc.)
	HUANG ET AL ‘463 discloses that it is well known in the art to incorporate performance-enhancing additives (e.g., fillers, tougheners, colorants, fire retardants, anti-rust agents, anti-settling agents, thixotropic agents, etc.) in coatings for electrical steel. (paragraph 0023, etc.) 
 	PUTNAM ET AL ‘678 discloses that it is well known in the art to utilize tungstate compounds as corrosion-inhibiting additives in coating compositions (e.g., in combination with an organic binder, etc.) for metal substrates in order to provide improved corrosion resistance while avoiding the use of carcinogenic hexavalent chromium compounds. (line 6-10, 49-57, col. 1; line 1-9, col. 2; line 27-60, col. 3; line 23-33, col. 4; etc.)
 	BLUM ET AL ‘742 discloses that it is well known in the art to incorporate inorganic fillers (e.g., tungstates, titanates, etc.) in protective coatings for metal (e.g., steel, etc.) substrates in order to obtain one or more known performance-enhancing benefits (e.g., increase the viscosity and/or modify the rheology of the coating composition; improve the hardness of the coating; improve dielectric and/or electrical resistance of the coatings; modify thermal 
	YAMAGUCHI-JP ‘573 discloses that it is well known in the art to incorporate potassium titanate fibers (optionally treated with titanate-based coupling agents) into fluororesin-containing coatings in order to improve wear resistance. (page 1 of machine translation, etc.)
	Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize effective amounts of phosphonic acid in the compositions used to form the insulating films of TAKEDA-WO ‘722 as a chelating agent as suggested in TAKAHASHI-JP ‘576 in order to improve the film-forming characteristics and other performance properties (e.g., water resistance, baking temperature, insulating properties, etc.) of the resulting phosphate-based insulating coating film.
	Further regarding claim 1, one of ordinary skill in the art would have utilized effective amounts of conventionally sized solid lubricant particles (e.g., particles of tetrafluoroethylene-based polymers, etc.) as suggested in HRUSCHKA ET AL and NUKADA ET AL in the compositions used to form the insulating films of TAKEDA-WO ‘722 in order to improve handling properties, prevent sticking or blocking, provide resistance to abrasion, and/or improve scratch resistance. 
	 Further regarding claim 1, one of ordinary skill in the art would have utilized known fluorine copolymers as disclosed in NAKAMURA ET AL as solid lubricants in the compositions used to form the insulating films of TAKEDA-WO ‘722 in order to improve handling properties, prevent sticking or blocking, provide resistance to abrasion, and/or enhance scratch resistance and/or provide optimized performance properties (e.g., processibility, chemical resistance, abrasion properties, hardness, mechanical properties, weatherability, etc.) for specific 
	Further regarding claim 1, one of ordinary skill in the art would have incorporated effective amounts of performance-enhancing additives with well-recognized functions known to be useful in electrical steel coatings as suggested by HUANG ET AL ‘463 (e.g., known tungstate-based corrosion-inhibiting compounds as suggested by PUTNAM ET AL ‘678; known tungstate or titanate fillers which can be used as thickening agents for the coating composition, agents to increase hardness and/or abrasion resistance, corrosion inhibitors, etc. as suggested by BLUM ET AL ‘742 and YAMAGUCHI-JP ‘573) in the coating compositions used to form the insulating films of TAKEDA-WO ‘722 in order to obtain reasonably predictable benefits (e.g., with respect to improved rheological properties in the coating composition used to form the insulating film, improved hardness and/or abrasion resistance, improved corrosion resistance, etc.).

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. 
 	(A) Applicant’s arguments regarding the alleged failure of the references cited in the rejections under 35 U.S.C. 103 in the previous Office Action mailed 09/21/2020 to disclose the presence of a titanate or tungstate component in the recited insulating film as required in the present claim 1 have been considered but are moot because the new grounds of rejection (relying on newly cited references HUANG ET AL ‘463 and PUTNAM ET AL ‘678 (or BLUM ET AL ‘742)) necessitated by the Claim Amendments filed 12/02/2020. The combination of familiar .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	LOUDERMILK ET AL (US 5,955,201) and SHIGEKUNI ET AL (US 2010/0221549)  and WIMMER ET AL (US 2007/0087201) and TAKEDA ET AL (US 2009/0233114) and BOEHM ET AL (US 2008/0311413) disclose additives in coatings for electrical steel materials.
 	JP 2002-080979 and TADA ET AL (US 4,352,899) and BHATTACHARYA (US 2006/0063881) and BHATIA (US 2004/0104378) and YU ET AL (US 2004/0262580) disclose tungstate-based anti-corrosion agents.
 	PRUNCHAK ET AL (US 2008/0226863) disclose titanate nucleating agents.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 25, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787